Citation Nr: 0426075	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from December 1941 to April 1942, and from May 1945 
to March 1946.  The veteran died in October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Certain evidence dated in January 1946 references an 
interpretation of tuberculosis, minimal, predominately 
fibroid on a chest x-ray.  The final diagnosis was 
tuberculosis, pulmonary, re-infection type, chronic, minimal 
inactive.  The Board notes that among other diseases and 
illnesses, pulmonary tuberculosis, minimal, is listed on the 
veteran's death certificate as "other significant conditions 
contributing to death."

The RO obtained a March 2000 medical opinion to the effect 
that there was no relationship between service-connected 
valvular heart disease and the veteran's cause of death.  
This opinion also includes a comment that "this is true with 
the other enumerated diseases namely...PTB..."  However, the 
March 2000 opinion offers no explanation or rationale for 
this comment.  Under the circumstances, the Board believes 
further development of the medical record is necessary.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should arrange to have an 
appropriate examiner review the claims 
file and render an opinion as to the 
relationship, if any, between 
tuberculosis, pulmonary, re-infection 
type, chronic minimal inactive and the 
veteran's cause of death.  The claims 
file must be made available to and be 
reviewed by the examiner before he or 
she reaches any opinion as to any of the 
issues presented for consideration.  In 
addition, the examiner is requested to 
specifically respond to the following:

(a) What is the accurate diagnosis of 
pulmonary diagnosis during the veteran's 
final hospitalization in October 1999, 
i.e. is it at least as likely as not that 
pulmonary tuberculosis, minimal was 
active at that time;

(b) Is it at least as likely as not that 
the veteran's tuberculosis, pulmonary, 
re-infection type, chronic minimal 
inactive was singly, or jointly with some 
other condition(s), the immediate or 
underlying cause of death or was 
etiologically related thereto;

(c) Is it at least as likely as not that 
the veteran's tuberculosis, pulmonary, 
re-infection type, chronic minimal 
inactive contributed substantially or 
materially; that it combined to cause 
death; or that it aided or lent 
assistance to the production of death.  

The medical opinion must be rendered by 
exercise of sound judgment without 
recourse to speculation, after a careful 
analysis has been made of all the facts 
and circumstances surrounding the death 
of the veteran, including, particularly, 
autopsy reports.  If the provider cannot 
answer any of the above questions without 
resort to speculation, he or she should 
so indicate.

2.  The RO should then review the 
expanded record and determine if 
entitlement to service connection for the 
cause of the veteran's death is 
warranted.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


